Citation Nr: 0021891	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-03 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2. Entitlement to service connection for swelling under the 
eyes secondary to the service-connected post-operative 
residuals of a deviated nasal septum.

3. Entitlement to service connection for bilateral 
dacryoadenitis secondary to the service-connected post-
operative residuals of a deviated nasal septum.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the military from 
January 1941 to June 1945.

In July 1998, the Board of Veterans' Appeals (Board) denied, 
among others, the veteran's claim for service connection for 
bilateral hearing loss.  In denying the claim, the Board 
determined that it was not "well grounded"-meaning at 
least "plausible."  38 U.S.C.A. § 5107(a) (West 1991).  And 
a decision of the Board is final and binding on the veteran 
unless the Chairman of the Board determines that 
reconsideration is warranted or another exception to 
"finality" applies.  Otherwise, no claim based upon the 
same factual basis shall be considered.  See 38 U.S.C.A. 
§§ 7103, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 20.1100 
(1999).  Consequently, to reopen the claim and warrant 
further consideration on the merits, there must be "new and 
material" evidence since the Board's last decision.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. Brown, 
9 Vet. App. 273 (1996).

The Board must determine whether new and material evidence 
has been received because it affects the Board's jurisdiction 
to reach the underlying claim and adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a); Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is "material" if it bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In December 1998, the RO denied the veteran's petition to 
reopen his claim for service connection for bilateral hearing 
loss-concluding that the claim still was not well grounded.  
The RO also denied other claims for service connection for 
swelling under his eyes and bilateral dacryoadenitis, both of 
which he alleges are secondary to the service-connected post-
operative residuals of his deviated nasal septum.  The RO 
deferred consideration of an additional claim for service 
connection for tinnitus pending further development.  But in 
March 1999, the RO denied this claim also.  The veteran 
appealed all of these claims to the Board.  And he testified 
at hearings as support for his claims.


FINDINGS OF FACT

1.  The veteran served in combat during World War II.

2.  There is competent medical evidence of record indicating 
the swelling of the veteran's eyes and his bilateral 
dacryoadenitis are both causally related to the post-
operative residuals of his deviated nasal septum, which is a 
service-connected disability.

3.  Competent medical evidence also has been received since 
the Board's July 1998 decision indicating the veteran has a 
predominantly ("high frequency") sensorineural hearing 
loss, with a lesser conductive component, that is probably 
due to noise exposure that he sustained in combat during 
service.

4.  There is no competent medical evidence of record linking 
the veteran's tinnitus to an incident of service, including 
acoustic trauma from noise exposure.


CONCLUSIONS OF LAW

1.  Swelling of the eyes is proximately due to or the result 
of a service-connected disability.  38 C.F.R. § 3.310 (1999).

2.  Bilateral dacryoadenitis is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(1999).

3.  As new and material evidence has been submitted since the 
Board's July 1998 decision denying the claim of service 
connection for bilateral hearing loss, the requirements to 
reopen this claim have been met.  38 U.S.C.A. §§ 5107, 5108, 
7104 (West 1991); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 
(1999).

4.  The claim for service connection for bilateral hearing 
loss is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran's bilateral hearing loss was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.385 (1999).

6.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection for Swelling under
the Eyes and for Bilateral Dacryoadenitis
 
A. Factual Background

The veteran served on active duty during World War II, from 
January 1941 to June 1945.  Unfortunately, his service 
medical records (SMRs) are unavailable and presumably 
destroyed in a fire at the National Personnel Records Center 
(NPRC), which is a military records repository.  But his 
service personnel records are available and show that he 
received the American Defense Service Medal, 
the Distinguished Unit Badge w/10LC, the European-African-
Middle Eastern Service Medal, the Good Conduct Medal, the 
Silver Star, and even the Purple Heart Medal as a result of 
his service in combat during World War II.

VA outpatient records show that the veteran underwent a 
bilateral lower lid blepharoplasty with orbital fat removal 
in May 1981.

In February 1995, the RO granted service connection for the 
post-operative residuals of a deviated nasal septum and 
assigned a noncompensable evaluation of 0 percent under 
38 C.F.R. § 4.97, Diagnostic Code 6502, effective from 
November 1993.

A May 1995 notarized statement from a soldier who had served 
with the veteran in Sicily in 1943 reflects that the soldier 
came to the veteran's aid after an hour-long fist fight.  It 
was the soldier's opinion that the veteran sustained a broken 
nose in the fight and should have gone to the hospital, but 
the veteran refused to leave his military company to seek 
medical treatment.

The veteran underwent a VA examination in March 1996.  The 
veteran reported being involved in an extended fight in 
service, resulting in a nosebleed.  The veteran also reported 
developing difficulty breathing after several years, 
requiring surgery.  The veteran reported that he has had 
tearing in both eyes since the surgery.  Diagnoses were 
subacute ethmoiditis and bilateral dacryoadenitis secondary 
to this.  A slit lamp examination showed a minor extropion in 
both eyes with some decreased lid tone interiorly.  The 
examiner noted that the decrease in lid tone was secondary to 
aging.

One of the veteran's physicians indicated in a January 1999 
statement that he began treating the veteran in 1993 for 
complaints of swelling ("puffiness") of the eyes 
and constant tearing, and that he had referred the veteran to 
an ophthalmologist and plastic surgeon.  The treating 
physician also indicated that he had reviewed the veteran's 
medical records showing that he had undergone a septoplasty 
in 1977 and that records in 1981 showed complaints of baggy 
lower lids of four-to-five years' duration following the 
septoplasty procedure for treatment of the deviated septum, 
which had aggravated the swelling.  The treating physician 
therefore concluded that it seemed reasonable that the 
veteran's chronic problems of puffiness of the eyes and 
constant tearing were related to the fight described by some 
of his fellow soldiers in his records when he reportedly 
sustained the deviated nasal septum while in combat.

The veteran also testified during his hearing, and indicated 
in written statements, that he has experienced recurring 
swelling under his eyes and constant eye irritation since his 
operation for the deviated nasal septum.  And he alleged that 
during the operation on his lower eyelids in 1981, two of his 
physicians informed him that sooner or later he would have to 
undergo another eye operation.


B.  Legal Analysis

The veteran's claims for service connection for swelling 
under his eyes and for bilateral dacryoadenitis are both well 
grounded, i.e., at least plausible, and all evidence 
pertinent to these claims has been developed to the extent 
possible.  Thus, no further assistance is required to comply 
with the duty to assist.  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  In this regard, the Board realizes that 
his service medical records are not available for 
consideration in his appeal, for the reason alluded to 
earlier.  But, despite that, the RO has obtained a few 
morning reports from service and, after notifying him that he 
could submit alternative forms of evidence to supplement the 
absence of these missing records, he submitted statements 
from some of his fellow soldiers who had served with him in 
World War II attesting to the veracity of his allegations.  
Therefore, in light of his documented service in combat and 
the evidentiary presumptions that apply favorably in such 
situations pursuant to 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d), the absence of his service medical 
records is of far less importance here than would normally be 
the case.  However, that notwithstanding, the Board is still 
mindful that, in circumstances such as these, the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt doctrine is 
"heightened."  See, e.g., Marciniak v. Brown, 10 Vet. App. 
198 (1997), O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see 
also 38 U.S.C.A. §§ 5107(b), 7104(d).

In order to establish service connection for a disability, 
the evidence must show that the veteran has it and that it 
was caused by a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection also is permissible on a secondary basis for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
And the U.S. Court of Appeals for Veterans Claims (Court) has 
interpreted this regulation to also permit service connection 
on this basis when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, but compensation is only warranted in 
such circumstances for the degree of disability over and 
above that existing prior to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

The medical and other evidence of record, including the 
veteran's hearing testimony, confirms that he has experienced 
persistent swelling in his eyes and constant tearing since 
his surgery (septoplasty) to treat his deviated nasal septum, 
which is a service-connected disability.  And the January 
1999 medical opinion from one of his treating physicians 
causally relates these symptoms to the service-connected 
disability.  Consequently, there is a reasonable basis for 
granting service connection for these conditions secondary to 
the service-connected disability.  See Velez v. West, 11 
Vet. App. 148, 158 (1998); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).

II.  Service Connection for Bilateral Hearing Loss

A.  Factual Background

A March 1995 notarized statement from a soldier who had 
served with the veteran in the mountains in French North 
Africa reflects that a German soldier threw 3 concussion 
grenades at the veteran's position, and that one of the 
grenades landed approximately 8 feet from the veteran.  The 
veteran hit the ground hard and was knocked unconscious for a 
time.  The soldier pulled the veteran down the hill.

The veteran underwent an audiological evaluation in August 
1998.  He reported being exposed to significant noise in 
service from frequent artillery and mortar fire, and from two 
concussion grenades while attacking a hill in French North 
Africa.  The veteran also reported occasional tinnitus and 
lightheadedness.  The veteran reported difficulty with 
understanding and reported that he turned up the television 
volume.  The results of audiological testing showed a 
moderate sloping to moderately severe bilateral predominately 
neurosensory hearing loss.  Speech audiometry revealed speech 
recognition ability of 92 percent in each ear.

The examiner noted that the veteran had a significant hearing 
loss that interfered with his ability to communicate.  The 
examiner also noted that the veteran had a more predominate 
high frequency hearing loss, which was probably due to noise 
exposure.  There was also a conductive component, possibly 
due to congestion related to sinus problems.  The examiner 
noted that the majority of the veteran's hearing loss was 
sensorineural in nature.
 
Testimony of the veteran at a hearing in March 1998 was to 
the effect that he was going up a mountain in French North 
Africa and that when he got to the top, the enemy threw out 
hand grenades on both his right and left sides.  The veteran 
testified that he hit the ground real hard and was knocked 
out cold for 15 to 20 minutes.

A September 1998 notarized statement by a soldier who had 
served with the veteran reflects that the veteran was in a 
bunker-type trench in November 1944 when a large-caliber 
enemy shell struck a nearby tree, toppling a section of the 
tree into the trench on the veteran's left side and leg.  The 
veteran was helpless and stunned, and evacuated from the site 
by members of his company.

B.  Legal Analysis

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

And as an organic disease of the nervous system, if 
sensorineural hearing loss became manifest to a degree of at 
least 10 percent within one year after service, it shall be 
presumed to have been incurred during service, unless there 
is probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran testified during his March 1998 hearing that he 
was exposed to very loud noises from artillery and mortar 
shells in combat, and from concussion grenades that knocked 
him unconscious.  He did not, however, allege that he 
actually had a hearing loss during service or that he 
obtained any medical treatment for hearing loss while in 
service.  Therefore, even if his service medical records were 
available for consideration, they would not be able to show 
the presence of hearing impairment during service.  There 
also is no medical evidence suggesting that a sensorineural 
hearing loss was diagnosed within the one-year presumptive 
period after service, or that a hearing loss was diagnosed 
for many years thereafter.  But the absence of clinical 
evidence of hearing loss during service, or during the years 
immediately subsequent to service, is not fatal to the claim 
if there is medical evidence indicating the veteran currently 
has a hearing loss disability (for VA purposes), and there is 
a medically sound basis for attributing it to his service in 
the military.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
There is in this instance, so the claim must be granted.

Since the veteran clearly engaged in combat during World War 
II, as evidenced by his Purple Heart Medal, and alleges to 
have been subjected to prolonged noise exposure in that 
capacity, it must be presumed that he sustained acoustic 
trauma because such an injury is consistent with such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  But 
the clinical evidence of record, including the results of the 
August 1998 audiometric evaluation, also shows that he in 
fact has a bilateral hearing loss that meets the criteria of 
section 3.385 to be characterized as a hearing "disability" 
for VA compensation purposes.  And that audiologist 
also indicated that the veteran's bilateral hearing loss is 
predominantly of the "high frequency" (i.e., sensorineural) 
variety and that it is "probably" due to the noise exposure 
that he sustained during service.  Therefore, although that 
audiologist also indicated that some of the hearing loss, 
especially in the right ear, is possibly due to a less 
significant conductive component from congestion related to 
the sinus problems, there still is a reasonable basis for 
granting service connection for the bilateral sensorineural 
component of the hearing loss since it causes the majority of 
the hearing impairment.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


III.  Service Connection for Tinnitus

The threshold question that must be answered concerning this 
claim is whether the veteran has presented evidence 
sufficient to show that it is well grounded.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not met this 
preliminary burden, then VA does not have a duty to assist 
him in developing the evidence pertinent to this claim and it 
must, as a matter of law, be denied.  See Epps, supra.

A claim for VA benefits need not be conclusive-but only 
possible-to satisfy the initial burden of 38 U.S.C.A. § 
5107(a).  But to be well grounded, it must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefit.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless they are inherently incredible 
or the fact asserted is beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet. App. 19, 21 
(1993).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  And a 
veteran cannot meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. at 495.

The Court has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim for 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Epps, 
126 F.3d at 1468.

The veteran alleged during his hearing, and in other 
statements, that he was knocked unconscious by enemy grenades 
and that his head rang for days.  Thus, inasmuch as he 
alleges that he sustained the ringing in his ears while in 
combat, and his combat service is well documented in the 
record, his allegations of the incident in service must be 
accepted as true because there is no evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Hence, it is conceded that he experienced tinnitus while in 
service.  But tinnitus is not a per se chronic condition that 
is subject to being service connected on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Consequently, there must be evidence of continuity of 
symptomatology after service and medical evidence linking it 
to service.  See Savage v. Gober, 10 Vet. App. 488 (1997); 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 
38 C.F.R. §§ 3.303(b), (d).  And there is no such evidence in 
this case.

Medical records on file, including the report of the August 
1998 audiological evaluation, indicate the veteran reported 
experiencing "occasional tinnitus."  But even acknowledging 
that he currently has it is not sufficient to well ground his 
claim because there still is no medical evidence of record 
etiologically linking it to his service in the military, 
including to any experiences that he may have had while 
engaged in combat against enemy forces many years ago.  More 
is required to well ground a claim than mere allegations, 
alone; rather, there also must be medical evidence supporting 
the allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  And there is none here, and the veteran does not 
have the medical training or expertise to etiologically link 
his tinnitus to service, himself.  See Espiritu, 2 Vet. App. 
at 494-95; King, 5 Vet. App at 21.

Although service connection is being granted in this appeal 
for the veteran's bilateral sensorineural hearing loss on the 
basis of noise exposure that he sustained during service 
while engaged in combat against enemy forces, there actually 
is medical evidence (namely, the August 1998 audiological 
evaluation) to support that determination.  However, 
conversely, there is no medical evidence whatsoever linking 
his tinnitus to his military service or otherwise associating 
it with his bilateral sensorineural hearing loss or any of 
his other service-connected disabilities.  And this includes 
the report of the August 1998 audiological evaluation because 
that examiner did not comment on the etiology of the 
tinnitus, whereas he did attribute the bilateral 
sensorineural hearing loss to service.  The veteran is hereby 
advised that he may reopen the claim for service connection 
for tinnitus at any time by submitting this type of 
supporting medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  But presently, there simply is no legal 
basis for granting his claim for tinnitus.


ORDER

Service connection is granted for swelling of the eyes 
secondary to the
service-connected post-operative residuals of the deviated 
nasal septum.

Service connection is granted for bilateral dacryoadenitis 
secondary to the
service-connected post-operative residuals of the deviated 
nasal septum.

Service connection for bilateral sensorineural hearing loss 
is granted.

The claim for service connection for tinnitus is denied as 
not well grounded.




		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 
- 13 -


- 1 -


